Exhibit 10.9
RESTRICTED UNIT AGREEMENT
THIS RESTRICTED UNIT AGREEMENT (this “Agreement”) is entered into by and between
Crosstex Energy GP, LLC, a Delaware limited liability company (the “Company”),
and          (“Participant”) as of the Grant Date.
WITNESSETH:
WHEREAS, the Crosstex Energy GP, LLC Long-Term Incentive Plan (“Plan”) was
adopted by the Company for the benefit of certain employees and non-employee
directors of the Company and its Affiliates; and
WHEREAS, Participant is eligible to participate in the Plan and the Committee
has authorized the grant to Participant of common units representing limited
partner interests (“Units”) of Crosstex Energy, L.P., a Delaware limited
partnership (the “Partnership”), containing certain restrictions, pursuant to
the Plan and upon the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Company and Participant hereby agree as
follows:
1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to them in the Plan.
“Grant Date” means 12/15/2009.
“Qualifying Termination” means Participant’s employment or service with the
Company or its Affiliates is terminated due to Participant’s (i) death,
(ii) becoming disabled and qualified to receive benefits under the Company’s
long-term disability plan or (iii) retirement with the approval of the Committee
on or after reaching age 60.
“Restricted Units” means __ common units of the Partnership, subject to the
provisions of this Agreement.
“Vesting Commencement Date” means 01/01/2010.
2. Restricted Unit Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
makes to Participant, and Participant hereby accepts, an award of the Restricted
Units (the “Award”). The certificate or certificates evidencing the Restricted
Units may be delivered to and deposited with the Secretary of the Company as
“Escrow Agent” in this transaction. The Restricted Units may also be held in a
restricted book entry account in the name of the Participant. Such certificates
or book entry Restricted Units are to be held by the Escrow Agent until
termination of the Restricted Period with respect to any portion of the
Restricted Units, when such unrestricted portion shall then be released by said
Escrow Agent to the Participant, or to Participant’s representative.
3. Vesting/Forfeiture.
(a) The Restricted Units shall be subject to a restricted period that shall
commence on the Grant Date and, if Participant is in the continuous service of
the Company or its Affiliates until such vesting dates, terminate on the vesting
dates set forth as follows (such period herein called the “Restricted Period”):
(i) thirty-three and one-third percent (331/3%) of such Units (if a fractional
number, then the next lower whole number) shall vest on the first anniversary of
the Vesting Commencement Date, (ii) thirty-three and one-third percent (331/3%)
of such Units (if a fractional number, then the next lower whole number) shall
vest on the second anniversary of the Vesting Commencement Date, and (iii) the
remainder of such Units shall vest on the third anniversary of the Vesting
Commencement Date.

 

1



--------------------------------------------------------------------------------



 



(b) The Restricted Units shall be forfeited to the Company at no cost to the
Company if Participant’s employment or service with the Company or its
Affiliates terminates prior to the termination of the Restricted Period
applicable to such units; provided, however, that, in the event of a Change in
Control or a Qualifying Termination occurring during the Restricted Period, the
Restricted Units shall become fully vested and the Restricted Period shall
terminate. Unless and until the Restricted Units are delivered to Participant
upon vesting, the Restricted Units shall not be assigned, alienated, pledged,
attached sold or otherwise transferred or encumbered by Participant in any
manner.
(c) Nothing in this Agreement shall confer upon Participant any right to
continue in the employ or service of the Company or its Affiliates, nor shall
this Agreement interfere in any manner with the right of the Company or its
Affiliates to terminate the employment or service of Participant with or without
cause at any time.
(d) Upon the termination of the Restricted Period applicable to the Restricted
Units, the restrictions applicable to the Restricted Units that have not
theretofore been forfeited shall terminate, and as soon as practicable
thereafter a certificate for the number of Restricted Units with respect to
which the restrictions have terminated, together with any distributions with
respect to such Units then being held by the Company pursuant to the provisions
of this Agreement, if any, shall be delivered, free of all such restrictions, to
Participant or Participant’s beneficiary or estate, as the case may be.
(e) Notwithstanding anything contained herein to the contrary, the Committee
shall have the right to cancel all or any portion of any outstanding
restrictions prior to the termination of such restrictions with respect to any
or all of the Restricted Units on such terms and conditions as the Committee
may, in writing, deem appropriate.
(f) Subject to any forfeiture, Participant will have the right to vote such
Restricted Units and to exercise all other rights, powers and privileges of a
holder of the Units with respect to such Restricted Units, with the exception
that the Participant will not be entitled to delivery of the certificate(s)
representing such Restricted Units until the Restriction Period applicable to
such Restricted Units or a portion thereof shall have expired and unless all
other vesting requirements with respect thereto have been fulfilled.
4. DER Grant. Subject to the following, the Award of Restricted Units granted
hereunder includes a tandem award of a number of DERs equal to the number of
Restricted Units granted hereunder. Each DER shall entitle the Participant to
receive cash payments equal to the cash distributions made by the Partnership
with respect to its outstanding Units generally, provided that no cash
distributions shall be payable to or on behalf of the Participant with respect
to record dates before the Grant Date, or with respect to any record date
occurring after the Grant Date on which the Participant has forfeited the
Restricted Units pursuant to the terms of this Agreement or the Plan. The DERs
shall lapse on the earlier of (i) the date on which the Restricted Units are
forfeited or (ii) the termination of the Restricted Period.
5. Taxes.
(a) PARTICIPANT REPRESENTS THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE IN CONNECTION WITH THE RESTRICTED UNITS. Participant hereby
acknowledges that Participant has been informed that, unless an election is
filed by the Participant with the Internal Revenue Service (and, if necessary,
the proper state taxing authorities) within 30 days of the Grant Date, electing
pursuant to Section 83(b) of the Internal Revenue Code (and similar state tax
provisions, if applicable) to be taxed currently on the fair market value of the
Restricted Units as of the Grant Date, Participant will be required to include
as ordinary income in the year which includes the date of termination of the
restrictions on the Restricted Units the fair market value of the Restricted
Units as of such date. Participant represents that Participant has consulted any
tax advisors Participant deems advisable in connection with the Restricted Units
and the filing of an election under Section 83(b) and similar tax provisions. A
form of election under Section 83(b) is attached hereto as Exhibit A for
reference. PARTICIPANT HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING SUCH
ELECTION AND PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM THE FAILURE
TO FILE SUCH ELECTION.

 

2



--------------------------------------------------------------------------------



 



(b) If Participant makes an election under Section 83(b) with respect to the
Restricted Units, Participant agrees to deliver a copy of such election to the
Company concurrently with the filing of such election with the Internal Revenue
Service. In such event, Participant shall make arrangements satisfactory to the
Committee to pay in the year of the Award any federal, state or local taxes
required to be withheld with respect to such Units. If Participant fails to make
such payments, then any provision of this Agreement to the contrary
notwithstanding, the Company and its Affiliates shall, to the extent permitted
by law, have the right to deduct from any payments of any kind otherwise due
from the Company or its Affiliates to or with respect to Participant, whether or
not pursuant to this Agreement or the Plan and regardless of the form of
payment, any federal, state or local taxes of any kind required by law to be
withheld with respect to such Units.
(c) (i) Participant will pay to the Company or its Affiliates, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state or local taxes of any kind required by law to be withheld with respect to
(x) payments received due to ownership of DERs, and (y) the termination of
restrictions with respect to the Restricted Units (in which case arrangements
will be made no later than the date of the termination of the restrictions).
(ii) Participant shall, to the extent permitted by law, have the right to
deliver to the Company or its Affiliates Restricted Units to which Participant
shall be entitled upon the vesting thereof (or other unrestricted Units owned by
Participant), valued at the fair market value of such Units at the time of such
delivery to the Company or its Affiliates, to satisfy the obligation of
Participant under Section 5(c)(i) of this Agreement.
(iii) Any provision of this Agreement to the contrary notwithstanding, if
Participant does not otherwise satisfy the obligation of Participant under
Section 5(c)(i) of this Agreement, then the Company and its Affiliates shall, to
the extent permitted by law, have the right to deduct from any payments of any
kind otherwise due from the Company or its Affiliates to or with respect to
Participant, whether or not pursuant to this Agreement or the Plan and
regardless of the form of payment, any federal, state or local taxes of any kind
required by law to be withheld with respect to the ownership of DERs and the
Restricted Units (with respect to which the restrictions set forth herein have
terminated).
6. Non-Assignability. The Award is not assignable or transferable by
Participant.
7. Legend. Each certificate representing the Restricted Units shall
conspicuously set forth on the face or back thereof, in addition to any legends
required by applicable law or other agreement, a legend in substantially the
following form:
THE COMMON UNITS REPRESENTED BY THIS CERTIFICATE HAVE BEEN ASSIGNED AND
TRANSFERRED TO THE RECORD HOLDER HEREOF PURSUANT TO THE TERMS OF THE CROSSTEX
ENERGY GP, LLC LONG-TERM INCENTIVE PLAN AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED
OF IN ANY MANNER EXCEPT AS SET FORTH IN THE TERMS OF THE AGREEMENT EMBODYING THE
AWARD OF SUCH UNITS. A COPY OF SUCH PLAN AND AGREEMENT IS ON FILE IN THE OFFICES
OF THE COMPANY.

 

3



--------------------------------------------------------------------------------



 



8. Entirety and Modification. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements, whether written or oral, between such
parties relating to such subject matter. No modification, alteration, amendment
or supplement to this Agreement shall be valid or effective unless the same is
in writing and signed by the party against whom it is sought to be enforced.
9. Severability. If any provision of this Agreement is held to be unenforceable,
this Agreement shall be considered divisible, and such provision shall be deemed
inoperative to the extent it is unenforceable, and in all other respects this
Agreement shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.
10. Gender. Words used in this Agreement which refer to Participant and denote
the male gender shall also be deemed to include the female gender or the neuter
gender when appropriate.
11. Headings. The headings of the various sections and subsections of this
Agreement have been inserted for convenient reference only and shall not be
construed to enlarge, diminish or otherwise change the express provisions
hereof.
12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware (regardless of the laws that
might otherwise govern under applicable Delaware principles of conflicts of
law).
13. Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

            CROSSTEX ENERGY GP, LLC  
 
By:                 
 
  Name:    
 
  Title:    
 
          PARTICIPANT:
 
           
 
         
You must accept this grant and the terms of this Agreement in order to receive
it. To accept this grant, complete the Grant Acceptance Form at the website of
solium: (www.solium.com).

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A
ELECTION UNDER SECTION 83(b) OF THE
INTERNAL REVENUE CODE
The undersigned Taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, as amended, to include in gross income for the Taxpayer’s
current taxable year the excess, if any, of the fair market value of the
property described below at the time of transfer over the amount paid for such
property, as compensation for services.

         
1.
  TAXPAYER’S NAME:              
 
 
TAXPAYER’S ADDRESS:              
 
                 
 
 
SOCIAL SECURITY NUMBER:              

2.  
The property with respect to which the election is made is described as follows:
                     common units representing limited partner interests of
Crosstex Energy, L.P., a Delaware limited partnership (the “Company”), which is
Taxpayer’s employer or an affiliate thereof or the entity for whom the Taxpayer
performs services or an affiliate thereof.
  3.  
The date on which the units were transferred was                     , 20__, and
this election is made for calendar year 20__.
  4.  
The units are subject to the following restrictions: Vesting over a period of
___ years.
  5.  
The fair market value of the units (without regard to restrictions other than
restrictions which by their terms will never lapse) was $____ per unit at the
time of transfer.
  6.  
The amount paid for such units was $0 per unit.
  7.  
The Taxpayer has submitted a copy of this statement to the Company.

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (“IRS”), AT THE
OFFICE WHERE THE TAXPAYER FILES ANNUAL INCOME TAX RETURNS, WITHIN 30 DAYS AFTER
THE DATE OF TRANSFER OF THE PROPERTY, AND MUST ALSO BE FILED WITH THE TAXPAYER’S
INCOME TAX RETURNS FOR THE CALENDAR YEAR FOR WHICH THE ELECTION IS MADE. THE
ELECTION CANNOT BE REVOKED WITHOUT THE CONSENT OF THE IRS.

         
Date:
                 
 
      Taxpayer’s Signature

 

5